DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to a grouping of claims that was non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

Response to Arguments
Applicant argued, during the interview of 01/21/2021 that the diagram 200 in Figure 2 illustrates the inputs (i.e. input components: inlet pressure, discharge pressure, fluid properties, requested flow rate, possible cavitation, engine fuel consumption map) and the outputs (i.e. output components: transmission output torque and transmission speed) that are determined by the rig management system, based on the inputs. Furthermore, applicant argued that Figure 4 is a schematic representation of the components of the rig management system (e.g. bus 410, processor 420, memory 430, and storage component 440), the various inputs used by the rig management system (e.g. input component 450), and the HMI allowing operator input (e.g. communication interface 470) to the rig management system.

Furthermore, applicant argued, that the cavitation prediction map is a graphical representation between the three variables of: modified flow rate, pressure at the inlet, and properties of a fluid to be used with the (i.e. pumped by the pump of the) hydraulic fracturing rig. And, applicant stated that it is known in the art how to use a graph depicting a relationship between three different variables.
These arguments made with respect to the drawing objections of 10/27/2020 have been fully considered and are persuasive.  The drawing objections of 10/27/2020 have been withdrawn.
It was determined that claim interpretation under 112(f) for this particular case was not required.
Furthermore, in light of Applicant’s discussions during the interview of 01/21/2021 concerning the claims and the drawings which identified the corresponding structure of the rig management system, are also considered with respect to the rejections under §112(a) and §112(b), have been fully considered and are persuasive.  The rejections under §112(a) and §112(b) of 10/27/2020 have been withdrawn. 

Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        

/PATRICK HAMO/Primary Examiner, Art Unit 3746